Citation Nr: 0719793	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected thoracolumbar strain with degenerative 
joint disease and radicular symptoms for the period prior to 
September 23, 2002.  

2.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected thoracolumbar strain with degenerative 
joint disease and radicular symptoms for the period beginning 
on September 23, 2002.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and November 2004 rating 
decisions issued by the RO.  

Following a May 2006 hearing before the undersigned Veterans 
Law Judge (VLJ), the Board remanded these matters back to the 
RO for further development of the record.  

In a subsequent rating decision of August 2006, the RO 
granted service connection for radiculopathy of each lower 
extremity and assigned separate 10 percent ratings, effective 
on September 27, 2000.  


FINDINGS OF FACT

1.  For the period prior to September 23, 2002, the service-
connected thoracolumbar strain with degenerative joint 
disease is not shown to have been productive of unfavorable 
ankylosis of the lumbar spine, complete bony fixation of the 
spine, vertebral body fracture residuals, or pronounced 
intervertebral disc syndrome.  

2.  For the period beginning on September 23, 2002, the 
service-connected thoracolumbar strain with degenerative 
joint disease is assigned the highest rating that may be 
applied on the basis of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; unfavorable ankylosis of the 
entire spine due to service-connected is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 40 
percent for the service-connected thoracolumbar strain with 
degenerative joint disease, for the period prior to September 
23, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5235-5243 (2006); 38 C.F.R. § 4.71a 
including Diagnostic Codes 5285-5295 (2002).  

2.  The criteria for the assignment of an evaluation in 
excess of 60 percent for the service-connected thoracolumbar 
strain with degenerative joint disease and radicular 
symptoms, for the period beginning on September 23, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2006); 38 C.F.R. § 4.71a including Diagnostic Codes 5285-
5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed June 2001 and November 2004 rating decisions.  
However, the RO readjudicated this decision in a February 
2007 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed June 2001 and 
November 2004 rating decisions.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In an August 1975 rating decision, the RO granted service 
connection for thoracolumbar strain.  A 10 percent evaluation 
was assigned effective April 16, 1975 under the former 
provisions contemplating lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

In a December 1977 rating decision, the RO reduced the rating 
for the service-connected thoracolumbar strain to a 
noncompensable degree effective in March 1978.  The RO based 
this decision on objective evidence from a physical 
examination which showed an entirely normal examination of 
the thoracolumbar spine.  In an October 1979 rating decision, 
the RO restored the 10 percent evaluation.  

In a November 1982 rating decision, the RO increased the 
evaluation for the service-connected thoracolumbar strain.  A 
20 percent evaluation was assigned effective on May 27, 1982.  

In an October 1996 rating decision, the RO increased the 
evaluation for the service-connected thoracolumbar strain.  A 
40 percent evaluation was assigned effective on June 8, 1995.  

In a November 2004 rating decision, the RO evaluated the 
service-connected disability as thoracolumbar strain with 
degenerative joint disease and radicular symptoms under the 
revised provisions contemplating intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  Further, the RO increased the evaluation to 60 
percent effective on September 23, 2002, the date the 
revisions took effect.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
lumbar spine have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 60 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002), a 40 percent evaluation was assigned for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.

A 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with limited intermittent relief.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), a 40 percent evaluation was warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation 
is in order for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation contemplates 
unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  The section for intervertebral disc 
syndrome is now 5243.  


A.	The period prior to September 23, 2002

During a November 1998 VA examination, the veteran 
demonstrated tenderness and spasms of the paraspinal muscles 
of the lumbar spine of a moderate degree.  He had forward 
flexion to 30 degrees, extension to 10 degrees and lateral 
rotation to 15 degrees, bilaterally.

A neurological examination revealed full power in the 
quadriceps, hamstrings, tibialis anterior and gastrocnemius 
muscles.  The deep tendon reflexes were symmetrical with 
preservation of the ankle jerks.  

The veteran was diagnosed with multi-level lumbar 
radiculopathy.  MRI results showed mild degenerative changes 
at L1-L2 and at L5-S1.  There was no evidence of disc 
herniation or significant posterior disc protrusions.  

In an August 2000 VA treatment record, the veteran complained 
that his back pain radiated down his leg.  He reported having 
steady pressure in the lower back that developed into steady 
pain radiating down the left leg.  This radiating pain 
occurred about five times a month and lasted as long as three 
days.  

Reportedly, coughing and sneezing worsened the veteran's 
pain.  Severe pain compelled him to sit down.  He denied 
having weakness or sphincter control problems.  The 
prescribed medication provided some relief as did a TENS 
unit.  

On examination, the veteran exhibited severe tenderness in 
the lower back and paraspinal muscles.  There was no noted 
paraspinal muscle spasm.  The veteran was diagnosed with 
lumbosacral strain and mild sensory loss in the left lower 
extremity.  The MRI showed a minimal annular tear at L5-S1 
and a mild disc bulge.  No other significant degenerative 
changes were noted.  

During a January 2001 VA examination, the veteran exhibited 
moderate to severe tenderness and spasms of the paraspinal 
muscles of the lumbar area.  He had extension to 5 degrees, 
lateral flexion to 10 degrees bilaterally, lateral rotation 
to 20 degrees and forward flexion to 30 degrees and wore a 
back support at the time of his examination. He had a 
positive straight leg raising test at approximately 35 
degrees, bilaterally.  

He was diagnosed with chronic lumbosacral strain/sprain 
syndrome with marked decrease range of motion and evidence of 
moderate to severe spasms.  

During a July 2001 VA examination, the veteran demonstrated a 
moderate degree of tenderness with spasms of the paraspinal 
muscles of the thoracolumbar region.  He had forward flexion 
to 50 degrees, extension to 10 degrees and lateral rotation 
to 15 degrees, bilaterally.  

The veteran was diagnosed with lumbosacral strain/sprain 
syndrome with electrophysiological evidence of lumbar 
radiculopathy.  Additionally, there was noted evidence of a 
moderate degree of fatigability.  However, there was no 
evidence of incoordination.  

The Board has applied the criteria applicable to this period 
to the facts detailed hereinabove.  Given the symptoms and 
manifestations at that time , the Board notes that, for the 
period prior to September 23, 2002, the service-connected 
thoracolumbar strain with degenerative joint disease was 
assigned the highest rating that could have been applied 
under criteria for evaluating limitation of motion, 
lumbosacral strain or favorable ankylosis.  

While higher ratings are available, neither unfavorable 
ankylosis of the lumbar spine, complete bony fixation of the 
spine, vertebral body fracture residuals, nor pronounced 
intervertebral disc syndrome is demonstrated to permit the 
assignment of a higher rating under older version of the 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5286 
(2002). 

The veteran was assigned separate ratings of 10 percent for 
radicular symptoms due to service-connected disability for 
this earlier period, the assignment of a separate 40 percent 
rating did not involve pyramiding as prohibited by 38 C.F.R 
§ 4.14.  

Hence, an evaluation in excess of 40 percent cannot be 
applied to the veteran's advantage prior to September 23, 
2002.  


B.	The period beginning on September 23, 2002

During an October 2004 VA examination, the veteran complained 
of having daily chronic lower back pain with intermittent 
radicular pain down the lower extremities.  He had radiating 
pain down the lower extremities that occurred three to four 
times a week and lasted several hours in duration.  He was 
unable to work because of the persistent lower back pain.  

He ambulated without the use of a crutch or cane, but did 
take prescription medications for relief.  He reported being 
bed ridden for approximately 50 days in the past year.  MRI 
results showed degenerative joint disease of the lumbar spine 
and EMG and nerve conduction tests confirmed the lumbar 
radiculopathy.  

The examination revealed tenderness and spasms in the lumbar 
region.  He had forward flexion to 30 degrees, extension to 
10 degrees, and lateral rotation and flexion to 20 degrees.  
A neurological evaluation revealed full strength in the 
quadriceps, hamstrings, tibialis anterior and gastrocnemius 
muscles.  His sensory examination was unremarkable, and he 
had preserved ankle reflexes.  

The veteran was diagnosed with chronic lower back 
sprain/strain leading to degenerative joint disease with 
radicular symptoms.  There was a moderate to severe reduction 
in his overall capacity due to the lower back and the lumbar 
radicular features.  

During a December 2006 VA examination, the veteran reported 
having achiness, stiffness and burning in the lower back with 
radicular pain down both legs.  He could only walk about two 
blocks without pain.  

The veteran exhibited tenderness and spasm over paraspinous 
muscles of the lumbar spine.  He had forward flexion to 30 
degrees, extension to 10 degrees, and lateral rotation and 
flexion to 15 degrees, bilaterally.  Repetitive use did not 
produce any additional limitations due to pain, fatigue, 
weakness or incoordination.  

A neurological examination revealed slight weakness in the 
left tibialis anterior and left gastrocnemius muscle.  He had 
had no incapacitating episodes in the past year.  His 
intervertebral disc syndrome was confirmed.  

The Board has considered the appropriate criteria to the 
facts in this case and finds the veteran is already in 
receipt of the highest possible evaluation for the 
thoracolumbar strain with degenerative joint disease and 
radicular symptoms for the period beginning September 23, 
2002.  

As there is no evidence of unfavorable ankylosis of the 
entire spine due to service-connected disability, an 
evaluation in excess of 60 percent for the service-connected 
thoracolumbar strain with degenerative joint disease for the 
period beginning September 23, 2002 is not available in this 
case.  The Board notes in this regard that the veteran has 
been assigned a total compensation rating based on individual 
unemployability, effective on September 20, 2000.  

As the veteran is in receipt of the highest possible 
evaluation for the service-connected disability under the 
provisions of Diagnostic Code 5243 for the period beginning 
on September 23, 2002, the claim to this extent is without 
legal merit and must be denied in this case.  See Sabonis, 6 
Vet. App. at 430 (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  



ORDER

An increased rating in excess of 40 percent for the service-
connected thoracolumbar strain with degenerative joint 
disease for the period prior to September 23, 2002 is denied.  

An evaluation in excess of 60 percent for the service-
connected thoracolumbar strain with degenerative joint 
disease and radicular symptoms for the period beginning 
September 23, 2002 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


